Exhibit 10.1

 

LOGO [g63233image01.jpg]

          

Remy International, Inc.

2902 Enterprise Drive • Anderson, Indiana 46013 USA

   765-778-6499          Fax 765-778-6404

 

August 24, 2005

 

Jeffrey Potrzebowski

11553 Summit Circle

Zionsville, Indiana 46077

 

Dear Jeff:

 

On behalf of Remy International it is my pleasure to extend this offer of
employment. We believe you will be a valuable asset and are pleased to offer you
the position of Senior Vice President of Finance and Chief Financial Officer
reporting to me. We look forward to welcoming you on your first day, which is to
be determined based upon mutual agreement.

 

Our offer includes the following:

 

Ÿ SALARY: Annualized salary of $275,000 that will be paid on a semi-monthly
basis.

 

Ÿ EQUITY SHARES: You will be eligible to invest in Remy’s equity program in the
amount of 12,000 shares.

 

Ÿ BENEFITS: You are eligible to be covered by our excellent benefit programs
including personal umbrella liability insurance, executive life, executive
disability, health, dental, prescription drug, vision, 401K, pension plan, paid
holidays, and vacation days. Information regarding your benefits will be
discussed during your benefit orientation. The Benefits Department will contact
you after your start date to schedule a time to meet with you regarding your
benefit eligibility and enrollment.

 

Ÿ SERP: After six months of service, you are eligible to participate in our
Supplemental Executive Retirement Plan.

 

Ÿ BONUS PROGRAM: You are eligible to participate in our Executive Bonus Program
with a target bonus of 60% of base annual salary.

 

Ÿ VACATION: You will be eligible to take 1-week vacation, 3 paid holidays and 4
floating holidays for the remainder of the 2005-year. You will be eligible to
take 3 weeks vacation, 8 paid holidays and 4 floating holidays for the
2006-year.

 

Ÿ SEVERANCE:

 

-You will receive three (3) months severance if your employment is terminated
for any reason other than cause as defined in the Severance and Change of
Control Agreement within six (6) months of employment.

 

-You will receive 1-year severance if your employment is terminated for any
reason other than cause as defined in the Severance and Change of Control
Agreement after six (6) months of employment.

 

Ÿ CHANGE OF CONTROL: At the end of 6 months of service, you will be covered by
the change of control provisions as defined in our 10K



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

Page 2

 

Please note that our offer is contingent upon the following:

 

1. Successful completion and passing of a drug screen. The drug screen should be
completed prior to your first day. The enclosed yellow sheet details the process
and how to find a location. Please contact Kelly Witter 765-778-5948 with any
questions.

 

2. Successful verification of your U.S. citizenship and/or approved employment
eligibility in the United States (See I-9 form). Your I9 documentation will be
verified on your first day.

 

3. Successful completion of a reference, background, and criminal check.

 

We would like to welcome you to Remy International. We look forward to you
joining our team and sincerely hope that you will accept this offer of
employment. Please indicate your acceptance to our offer by signing below and
returning the offer within 5 business days. You will need to come to the Support
Services Building at 8:15 AM on your first day to complete your HR paperwork,
which is attached to the enclosed pink checklist. If you have any questions, do
not hesitate to contact us.

 

Sincerely,   Acceptance:

/S/ Rajesh K. Shah

--------------------------------------------------------------------------------

 

/S/ Jeffrey Potrzebowski

--------------------------------------------------------------------------------

Rajesh K. Shah

EVP & COO

  Date: August 29, 2005 Remy International    

 

Enclosures

 

cc: Tom Snyder

      Rod English